The judgment of the court was pronounced by
Rost, J.
Barrow was sued as endorser of a promissiory note, payable at Bayou Sara. There was judgment against him, and he appealed. ’The case turns on the sufficiency of notice of protest. It appears that, at the time of protest, Barrow resided in the parish of West Feliciana; his dwelling house was about nine miles distant from the town of Bayou Sara. The letter notifying him of protest was deposited in the Bayou Sara post office, on the day of protest, addressed to him at Bayou Sara. It is proved that he usually got his newspapers and letters at the Bayou Sara post office.
We consider the evidence of notice sufficient. This subject has been very much discussed, and there is some conflict of authority. But we think it ought to have ,been put at rest by the opinions of the Supreme Court of the United States, which were elaborately given, in the cases of the Bank of Columbia v. Lawrence, 1 Peters, 583, and the Bank of the United States v. Carneal, 2 Peters, 551. The reasoning in both these cases covers the present; but the former case is more nearly identical in its facts with that now under consideration. There the note was payable and protested at Georgetown, the notice was put into the post office of that place, addressed to the endorser at Georgetown; the endorser lived in the county of Alexandria, on a farm about two or three miles from Georgetown, and that was the nearest post office to his place of residence, and the one at which he usually received his letters. Judgment affirmed.